Citation Nr: 0529650	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-25 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to an increased evaluation for a cervical 
spine disability with chronic C-7 radiculopathy, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Washington, D.C., Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to service connection for a lumbar 
spine disability and entitlement to an increased evaluation 
for a cervical spine disability with chronic C-7 
radiculopathy, currently evaluated as 20 percent disabling, 
will be addressed in the REMAND portion of this document.

On June 7, 2005, a hearing was held in Washington, D.C., 
before Marjorie A. Auer, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 2002).  A transcript of that hearing has been 
associated with the record on appeal.

The Board notes that at the June 2005 hearing, the veteran 
and his representative raised a claim of entitlement to 
service connection for depression, claimed as secondary to 
the veteran's service-connected disabilities.  Accordingly, 
this issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a September 1993 rating decision, the Roanoke, 
Virginia, VA RO denied the veteran's claim of entitlement to 
service connection for low back pain; following appropriate 
notification, the veteran did not perfect an appeal of that 
decision to the Board.  

2.  Evidence associated with the record since the September 
1993 rating decision is new and material and so significant 
that it must be considered along with all the evidence of 
record in order to fairly decide the merits of the claim of 
entitlement to service connection for a lumbar spine 
disability.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision by the Roanoke, 
Virginia, VA RO that denied entitlement to service connection 
for low back pain is final. 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  Evidence received since the September 1993 rating 
decision is new and material, and the veteran's claim of 
entitlement to service connection for a lumbar spine 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

In a September 1993 rating decision, the Roanoke, Virginia, 
VA RO denied the veteran's claim of entitlement to service 
connection for low back pain.  In a September 15, 1993 
letter, the RO notified the veteran of that decision.  The 
veteran did not perfect an appeal to the Board of the issue.  
Decisions by the RO are final unless appealed to the Board.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).

The veteran now seeks to reopen his claim of entitlement to 
service connection for a lumbar spine disability.  The law 
and regulations allow for reopening a claim, even when 
finality has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (The 
Board notes that 38 C.F.R. § 3.156 has been amended to 
implement the Veterans Claims Assistance Act.  See 38 C.F.R. 
§ 3.156 (2004).  However, the amended regulation is 
applicable only to claims to reopen received on or after 
August 29, 2001.  Because the veteran's claim was received in 
April 2000, the amended regulation is not applicable to this 
case.)  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the September 1993 final 
decision.  The evidence received after September 1993 is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

The Board has reviewed all of the additional evidence 
received herein since the September 1993 rating decision and 
concludes that there is evidence both new and material as it 
relates to the issue of entitlement to service connection for 
a lumbar spine disability, and, therefore, the claim is 
reopened.  Recent VA treatment records of the veteran, 
including the report of a July 2000 VA neurological 
consultation, show that MRI examination of the veteran's 
lumbar spine revealed degenerative disc disease.  The 
veteran's testimony at the June 2005 hearing shows that the 
veteran may have had symptoms of his lumbar spine disability 
since service.

The VA medical records and the veteran's testimony are 
clearly "new" evidence, because they were not before the RO 
at the time of its September 1993 rating decision.  The Board 
also finds the evidence to be material because it relates to 
a specific element of the veteran's claim that was essential 
to the September 1993 decision.  The veteran's claim of 
entitlement to service connection was denied in September 
1993 because the veteran had full range of motion of his 
lumbar spine and had no disability shown to be due to other 
than a generalized aging process.  The new evidence further 
illuminates the veteran's current lumbar spine disability and 
demonstrates that the veteran may have had symptoms of his 
lumbar spine disability since service.  The veteran was 
treated for low back pain in service.  The veteran is 
competent to report his experiences, such as parachuting or 
being in a jeep accident, and readily observable symptoms, 
such as low back pain.  Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994).  The new evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for a lumbar spine disability has been received.  
Thus, the Board reopens the claim for service connection for 
a lumbar spine disability and will remand the claim for 
additional development noted below.


ORDER

New and material evidence having been received, the veteran's 
claim for entitlement to service connection for a lumbar 
spine disability is reopened, and, to this extent, the appeal 
is granted.




REMAND

The issues of entitlement to service connection for a lumbar 
spine disability and entitlement to an increased rating for a 
cervical spine disability with chronic C-7 radiculopathy, 
currently evaluated as 20 percent disabling, are not ready 
for appellate review.

Regarding the veteran's cervical spine disability, the 
veteran was last given a VA examination to evaluate the 
severity of that disability in August 2000.  At that time the 
veteran had full range of motion of his cervical spine.  VA 
medical records dated in May 2003 indicate that one of the 
goals of medical treatment was to improve the range of motion 
of the veteran's cervical spine, thus indicating that the 
veteran has less than full range of motion.  Where the record 
does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The veteran should be provided a current VA spine 
examination.  

Regarding the veteran's lumbar spine disability, at the June 
2005 hearing, the veteran identified possible sources of 
private medical treatment records for regarding his low back 
disability prior to 1993.  An attempt should be made to 
assist the veteran in obtaining those private medical 
records.  See 38 C.F.R. § 3.159(c)(4) (2004).  If additional 
medical records are obtained, the VA spine examination should 
also include an opinion as to whether the veteran has a 
current lumbar spine disability that is related to his in-
service medical treatment for low back pain.

Further, the issues regarding the veteran's claims of 
entitlement to service connection for a lumbar spine 
disability and entitlement to an increased disability rating 
for a cervical spine disability with chronic C-7 
radiculopathy, currently evaluated as 20 percent disabling, 
are remanded to ensure full and complete compliance with the 
duty-to-notify provisions enacted by the VCAA.  In an attempt 
to comply with the VCAA, a letter was sent to the veteran at 
a VA medical center (VAMC) on September 5, 2003; however, 
records from that VAMC indicate that the veteran was 
discharged from residency at that facility in August 2003, 
before the letter was sent.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the issues of entitlement to 
service connection for a lumbar spine 
disability and entitlement to an 
increased disability rating for a 
cervical spine disability with chronic C-
7 radiculopathy, currently evaluated as 
20 percent disabling.  This includes 
notifying the veteran specifically (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.

The veteran should also be asked to 
provide any evidence in his possession 
that pertains to either of the claims on 
appeal.

2.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for a lumbar spine (low back) 
disability or low back pain prior to 
1993.  After securing the necessary 
release(s), obtain these records.

(At the June 2005 hearing, the veteran 
identified the emergency rooms at the 
following hospitals as possible sources 
of treatment records:  Alexandria 
Hospital on Seminary Road in Alexandria, 
Virginia, in the late 1970s or early 
1980s; Arlington Hospital (formerly 
Doctor's Hospital) on Carlin Springs Road 
in Arlington, Virginia, in approximately 
1981-85; and Washington Hospital Center 
(formerly National Orthopedic Hospital) 
on an unspecified date or dates.  The 
veteran also indicated that the following 
penal facilities may have records 
regarding his medical treatment:  the 
Fairfax County Adult Detention Center in 
approximately 1989 and the Virginia 
Department of Corrections, including the 
Staunton Correctional Center and the 
Powhatan Correctional Center, from 
approximately 1991 to 1997.)

3.  Provide a VA spine examination to the 
veteran to determine the severity of the 
veteran's service-connected cervical 
spine disability.

The claims folder, including the report 
of a July 1993 VA general medical 
examination, VA neurological 
consultations dated in April 2000 and 
July 2000, a VA orthopedic consultation 
dated in April 2003, and the report of an 
August 2000 VA spine and miscellaneous 
neurological disorders examination, 
should be made available to the examiner 
for review before the examination.  The 
examiner must verify in the examination 
report that the claims folder has been 
reviewed.

All necessary tests and studies should be 
conducted.  All relevant inquiries on the 
examination worksheet(s) should be 
completed.

4.  If additional medical records are 
obtained showing treatment of the veteran 
for low back pain prior to 1993, provide 
a VA spine examination to the veteran to 
determine whether the veteran's has a 
current lumbar spine disability that is 
related to his military service.

The claims folder, including the 
veteran's service medical records, the 
report of a July 1993 VA general medical 
examination, VA neurological 
consultations dated in April 2000 and 
July 2000, a VA orthopedic consultation 
dated in April 2003, and the report of a 
June 2003 VA spine and peripheral nerves 
examination, should be made available to 
the examiner for review before the 
examination.  (The veteran's service 
medical records are contained in a brown 
envelope within the veteran's claims 
folder.)  The examiner must verify in the 
examination report that the claims folder 
has been reviewed.

The examiner must express an opinion as 
to whether the veteran has a lumbar spine 
disability that is "due to," "more 
likely than not due to" (likelihood 
greater than 50%), "at least as likely 
as not due to" (50%), "less likely than 
not due to" (less than 50% likelihood), 
or "not due to" the veteran's military 
service.

The Board notes the veteran is competent 
to report his experiences, such as 
parachuting or being in a jeep accident, 
and readily observable symptoms, such as 
pain in his back or pain from his back 
into his lower extremities; however, as a 
layperson, the veteran is not competent 
to provide a medical diagnosis or a 
medical nexus.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.  The SSOC 
should include the rating criteria for 
cervical spine disabilities as amended in 
September 2003.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


